USCA11 Case: 21-14360       Date Filed: 08/23/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                    For the Eleventh Circuit

                     ____________________

                          No. 21-14360
                     Non-Argument Calendar
                     ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
MICHAEL DUFFY,
a.k.a. Michael Duffey,
a.k.a. Xtra Mike,


                                           Defendant-Appellant.
USCA11 Case: 21-14360        Date Filed: 08/23/2022     Page: 2 of 2




22-10470               Opinion of the Court                        2

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Georgia
           D.C. Docket No. 5:19-cr-00019-MTT-CHW-1
                     ____________________

Before BRANCH, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       John Fox, appointed counsel for Michael Duffy in this direct
criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
entire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Duffy’s conviction and sentence
are AFFIRMED.